UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

berate seers ran eerie pape ge x
UNITED STATES OF AMERICA
15CRO623 (CM)
-against- : ORDER
Antonio Hasan Brown
Defendant
eeieeieeareee ee eeceiaaeeeseemmaseens! :

HONORABLE COLLEEN MCMAHON, Chief United States District Judge:

It is hereby ORDERED that the supervised releasee, ANTONIO HASAN
BROWN, is released on bail and as a condition of bail pending a
violation of supervised release be modified to include Location
Monitoring by GPS and home incarceration until otherwise
ordered. Home incarceration, to be enforced by GPS Monitoring at
the residence approved by probation.

In light of the COVID -19 pandemic, the defendant must remain at
his approved residence except to seek any necessary medical
treatment, in each instance with prior notice and approval by
the Probation Department.

The defendant is to possess or have access to a telephone that
will allow video conferencing by the Probation Department.

ANTONIO HASAN BROWN is to report to the Probation Department at
500 Pearl Street, 6t8 floor, following fourteen (14) days of
self-quarantine to have the GPS tracker affixed to his ankle. He
should contact USPO Lisa Faro (646-357-6600) to coordinate his

reporting instructions.
if
ge ORDERRD: /
fa |
/ | ff
lA _L ‘t=

NORABLFE COLEEEN MCMAHON
et Judge

Dated: New York, New York
APRIL 8, 2020

  

Chief United States Distr

 

 
